NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                   Submitted April 16, 2009*
                                    Decided April 17, 2009

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No.  08‐3853

YONGPING ZHOU,                                       Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Northern District of
                                                     Illinois, Eastern Division.
       v.
                                                     No. 08 C 4938
FRANCES DOLAN, et al., 
    Defendants‐Appellees.                            Elaine E. Bucklo,
                                                     Judge.

                                          O R D E R

         Yongping Zhou appeals the denial of his motion to reconsider the dismissal of his
civil rights law suit.  Because his motion to reconsider seeks to raise issues that should have
been brought on direct appeal, we affirm.


       *
         The appellees notified this court that they were never served with process in the
district court and would not be filing a brief or otherwise participating in this appeal.  After
examining the appellant’s brief and the record, we have concluded that oral argument is
unnecessary.  Accordingly, the appeal is submitted on the appellant’s brief and the record. 
See FED. R. APP. P. 34(a)(2).
No. 08‐3853                                                                                 Page 2

        In 2008 Zhou brought a lawsuit under 42 U.S.C. § 1983, alleging that Scott Pollock;
his law firm, Scott Pollock & Associates; and a state trial judge conspired to rule against him
in an earlier state court proceeding (according to Zhou, Pollack had prepared on the court’s
behalf a draft order containing unfavorable language).  The district court sua sponte
dismissed Zhou’s complaint for lack of subject‐matter jurisdiction; the court explained that
Zhou’s suit improperly attacked the state‐court judgment in violation of the Rooker‐Feldman
doctrine, and that Zhou’s remedy was an appeal in state court of that verdict.  See Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S.
462 (1983).  But Zhou did not directly appeal, and more than a month later moved for
reconsideration or, alternatively, sought permission to amend his complaint.  He asserted
that his suit was not barred by Rooker‐Feldman because he was presenting an independent
claim–denial of due process caused by defendants’ alleged conspiracy–rather than a claim
premised on an injury caused by the state‐court judgment.   The district court denied the
motion, reiterating that Zhou’s complaint raised issues that needed to be decided in an
appeal in state court.

        On appeal Zhou generally challenges the denial of his motion to reconsider.  Because
he filed the motion more than ten business days after the district court entered judgment,
we construe it under Federal Rule of Civil Procedure 60(b).  See Talano v. Nw. Med. Faculty
Found., Inc., 273 F.3d 757, 762 (7th Cir. 2001).

         We review rulings on Rule 60(b) motions for abuse of discretion, see Hicks v. Midwest
Transit, Inc., 531 F.3d 467, 473‐74 (7th Cir. 2008), and we see no abuse here.  In his motion
Zhou renewed his claim that he had been denied process in the state‐court proceedings, but
this is not a valid ground for seeking relief under rule 60(b).  See Talano, 273 F.3d at 762. 
Relief under that provision is an extraordinary remedy, id., and the rule may not be used to
resurrect arguments that could have been made on appeal or in a timely motion for
reconsideration under Federal Rule of Civil Procedure 59(e).  See Stoller v. Pure Fishing Inc.,
528 F.3d 478, 480 (7th Cir. 2008); Bell v. Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000).

        To the extent Zhou also argues on appeal that the district court improperly denied
his postjudgment motion to amend his complaint, that argument is frivolous.  Once
judgment was entered, Zhou no longer had any right to file an amended pleading, see Weiss
v. Cooley, 230 F.3d 1027, 1034 (7th Cir. 2000); Camp v. Gregory, 67 F.3d 1286, 1289 (7th Cir.
1995), and in any event he never specified how he proposed to amend his complaint. 

                                                                                     AFFIRMED.